FD-302 (Rev. 5-8-10) “Len i

 

FEDERAL BUREAU OF INVESTIGATION

Date of entry 02/27/2019

On February 25, 2019, LEON HAYES, black male, date of birth
June 15, 1975, was interviewed at the Southern Mississippi Correctional
Institution (SMCI), Leakesville, Mississippi by Special Agent Ian Grand and
Special Agent Steven Robertson. After being advised of the identities of the
interviewing Agents and the purpose of the interview, HAYES provided the
following information:

HAYES did not want to write a victim impact statement for the sentencing of
REGINALD BROWN. HAYES' handwriting was poor and he wanted to just talk about it
rather than write it.

Since the incident where BROWN, SHELLY GRIFFITH and SHARALYN MCCLAIN attacked
him in his cell while at the Central Mississippi Correctional Facility (CMCF) in
Rankin County Mississippi, HAYES still has aches and pains associated with it.

HAYES' neck and back hurt when he sits for too long or doesn't move for a while
and then gets up or moves, from getting slammed headfirst by BROWN. His ribs on
his right side hurt when he lays down for too long, from getting kicked by BROWN
and others. He experienced bad dreams in which loud noises make him think that
people are coming into his cell to beat him up because of the incident.

He initially refused treatment at CMCF a few days after the incident because he
thought he would have been treated even more unfairly, as if he was ratting out
the correctional officers. HAYES since tried to get medical attention,
specifically X-rays at SMCI but has been unable to do so, causing his pain to
continue without treatment.

BROWN "ought to be punished for his actions" and HAYES wanted them to know
"they are supposed to be security - not beat on me." He wanted them to know it was
wrong and they had no right to do what they did.

HAYES wanted to be present for the sentencing as well as compensated
financially for the attack.

GOVERNMENT

 

 

Investigation on 02/25/2019 » Leakesville, Mississippi,

 

File # 282A-JIN-7974778 Date dratted 02/26/2019

 

o

an Grand, ROBERTSCN STEVEN PAUL

e

by

 

This document contains neither recommendations nor conclusions of the FBL [tis the property of the FBI and is loaned to your ageney: it and its contents are not
to be distributed outside your agency
EXHIBIT NO, GL CV i d

~ 2
CAUSE NO, <3” —PPI~ I (44
WITNESS _-
CLERK: SHONE POWELL
——SHONE POWELL
MAR - 1 2019

UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF MISSISSIPP|
\ i, F
Candig Cape REPORTER
